715 N.W.2d 863 (2006)
475 Mich. 883
LAURENCE G. WOLF CAPITAL MANAGEMENT TRUST and Laurence G. Wolf, as trustee and individually, Plaintiffs-Appellees,
v.
CITY OF FERNDALE, Marsha Scheer, Robert G. Porter, and Thomas W. Barwin, Defendants-Appellants.
Docket No. 130748. COA No. 262721.
Supreme Court of Michigan.
June 23, 2006.
On order of the Court, the application for leave to appeal the December 20, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument whether the phrase "property damage" in the exception to governmental immunity for proprietary functions, MCL 691.1413, encompasses damages caused by tortious interference with a business relationship or, more generally, encompasses damages other than damage to physical property. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
The Michigan Municipal League, the Michigan Townships Association, and the Michigan Association of Counties are invited to file briefs amicus curiae on the issue set forth above. Other persons or groups interested in the determination of that issue may move the Court for permission to file briefs amicus curiae.